Exhibit 10.76

AMENDMENT NO. 4 TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 23rd day of March, 2012, by and among SILICON VALLEY BANK, a
California banking corporation (“Bank”), U.S. AUTO PARTS NETWORK, INC., a
Delaware corporation (“USAPN”), AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS,
INC., a Delaware corporation (“ASAP”), GO FIDO, INC., a Delaware corporation
(“Go Fido”), PARTS BIN, INC., a Delaware corporation (“Parts Bin”), LOBO
MARKETING, INC., a Texas corporation (“Lobo”), WHITNEY AUTOMOTIVE GROUP, INC., a
Delaware corporation (“Whitney”), PRIVATE LABEL PARTS, INC., a Delaware
corporation (“Private Label”), PACIFIC 3PL, INC., a Delaware corporation
(“Pacific”), AUTOMD, INC., a Delaware corporation (“AutoMD”), and LOCAL BODY
SHOPS, INC., a Delaware corporation (“Local Body Shops” and with USAPN, ASAP, Go
Fido, Parts Bin, Lobo, Whitney, Private Label, Pacific, and AutoMD, each a
“Borrower” and collectively, the “Borrower”). Capitalized terms used herein
without definition shall have the same meanings given them in the Loan Agreement
(as defined below).

RECITALS

A. Borrower and Bank entered into that certain Loan and Security Agreement dated
as of August 13, 2010, as amended by that certain Amendment No. 1 to Loan and
Security Agreement and Limited Waiver dated as of February 28, 2011, as amended
by that certain Amendment No. 2 to Loan and Security Agreement and Limited
Waiver dated as of November 7, 2011, as amended by that certain Amendment No. 3
to Loan and Security Agreement dated as of December 29, 2011 (as amended,
restated, or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which the Bank agreed to extend and make available to Borrower
certain advances of money.

B. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.

C. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to so amend
the Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENT TO LOAN AGREEMENT.

1.1 Section 6.7 (Financial Covenants). Subsection (c) of Section 6.7 of the Loan
Agreement is amended and restated in its entirety as follows:



--------------------------------------------------------------------------------

“(c) Consolidated Fixed Charge Coverage Ratio. A Consolidated Fixed Charge
Coverage Ratio, measured as of the last day of each fiscal quarter, for the
period set forth below of not less than the ratio set forth below opposite such
period:

 

Period    Fixed Charge Coverage Ratio

For the one quarter period ending March 31, 2012

   1.00:1.00

For the one quarter period ending each fiscal quarter thereafter

   1.25:1.00

Notwithstanding the forgoing, the covenants in this Section 6.7 are subject to
adjustment should the Initial Audit reveal material adverse derivations in
Borrower’s financial position as compared to Borrower’s financial position based
on information provided to Bank on or before the Effective Date.”

1.2 Exhibit D (Compliance Certificate). Exhibit D to the Loan Agreement is
amended and restated in its entirety and replaced with Exhibit A hereto.

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (ii) no Event of
Default has occurred and is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on the Effective Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

(e) this Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights;
and

(f) as of the date hereof, Borrower has no defenses against the obligations to
pay any amounts under the Obligations. Borrower acknowledges that Bank has acted
in good faith and



--------------------------------------------------------------------------------

has conducted in a commercially reasonable manner its relationships with
Borrower in connection with this Amendment and in connection with the Loan
Documents.

Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.

3. LIMITATION. The amendments set forth in Section 1 of this Amendment shall be
limited precisely as written and shall not be deemed (a) to be a waiver of, or
consent under, any term or condition of any instrument or agreement, (b) to be a
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement, (c) to prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with the Loan
Agreement, the other Loan Documents or any other instrument or agreement or
(d) to be a consent to any future amendment, modification, or waiver to any
instrument or agreement. Except as expressly amended hereby, the Loan Agreement
shall continue in full force and effect.

4. EFFECTIVENESS. This Amendment shall become effective upon (i) the due
execution and delivery of this Amendment by each party hereto and delivery of
same to Bank and (ii) payment by Borrower of an amendment fee in the amount
equal to $50,000.

5. EXPENSES. Borrower agrees to pay Bank Expenses (including the fees and
expenses of Bank’s counsel, advisors and consultants) accrued and incurred in
connection with the transactions contemplated by this Amendment and all other
Bank Expenses (including the fees and expenses of Bank’s counsel, advisors and
consultants) payable in accordance with the Loan Agreement.

6. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

7. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

8. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:

 

U.S. AUTO PARTS NETWORK, INC.

By   /s/ Shane Evangelist Name:   Shane Evangelist Title:   Chief Executive
Officer

 

PARTS BIN, INC. By   /s/ Shane Evangelist Name:   Shane Evangelist Title:  
President

 

LOBO MARKETING, INC. By   /s/ Brian Hafer Name:   Brian Hafer Title:   President

 

AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC. By   /s/ David Spangler Name:  
David Spangler Title:   President

 

GO FIDO, INC. By   /s/ Michael Buca Name:   Michael Buca Title:   President

 

WHITNEY AUTOMOTIVE GROUP, INC. By   /s/ Tony Savasta Name:   Tony Savasta Title:
  President

 

PRIVATE LABEL PARTS, INC. By   /s/ Shannon Logan Name:   Shannon Logan Title:  
Secretary

-Signature Page-

Amendment No. 4 to

Loan and Security Agreement



--------------------------------------------------------------------------------

PACIFIC 3PL, INC. By   /s/ Rick Ellis Name:   Rick Ellis Title:   President

 

AUTOMD, INC. By   /s/ Anton Reut Name:   Anton Reut Title:   President

 

LOCAL BODY SHOPS, INC. By   /s/ David Hernandez Name:   David Hernandez Title:  
President

-Signature Page-

Amendment No. 4 to

Loan and Security Agreement



--------------------------------------------------------------------------------

BANK:

 

SILICON VALLEY BANK

By   /s/ Jack Garza Name:   Jack Garza Title:   Relationship Manager

-Signature Page-

Amendment No. 4 to

Loan and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK    Date:   

 

FROM:   U.S. AUTO PARTS NETWORK, INC.      

The undersigned authorized officer of U.S. AUTO PARTS NETWORK, INC.
(“Administrative Borrower”) certifies that under the terms and conditions of the
Loan and Security Agreement between Administrative Borrower, AUTOMOTIVE
SPECIALTY ACCESSORIES AND PARTS, INC. (“ASAP”), GO FIDO, INC. (“Go Fido”), PARTS
BIN, INC. (“Parts Bin”), LOBO MARKETING, INC. (“Lobo”), WHITNEY AUTOMOTIVE
GROUP, INC. (“Whitney”), PRIVATE LABEL PARTS, INC. (“Private Label”), PACIFIC
3PL, INC. (“Pacific”), AUTOMD, INC. (“AutoMD”) and LOCAL BODY SHOPS, INC.
(“Local Body Shops”, and with Administrative Borrower, ASAP, Go Fido, Parts Bin
Lobo, Whitney, Private Label, Pacific and AutoMD, each a “Borrower” and
collectively, the “Borrower”) and Bank (the “Agreement”):

(1) Each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below; (2) there are
no Events of Default, except as noted below; (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; (4) Each Borrower, and each of its Subsidiaries, have timely
filed, or have obtained extensions for filing, all required tax returns and
reports, and each Borrower has timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by each Borrower except as
otherwise permitted pursuant to the terms of Section 5.8 of the Agreement; and
(5) no Liens have been levied or claims made against any Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant    Required    Complies Quarterly consolidated and
consolidating financial statements with Compliance Certificate; A/R & A/P Agings
  

Quarterly within 45 days (first three

quarters of fiscal year)

           Yes    No        

Annual consolidated and consolidating financial

statements (CPA Audited) + CC

   FYE within 90 days    Yes    No 10-Q, 10-K and 8-K    Within 5 days after
filing with SEC    Yes    No Board approved financial projections   

Not later than January 30 of each

calendar year

   Yes    No

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

 

 

 

 



--------------------------------------------------------------------------------

Financial Covenant

  

Required

    

Actual

    

Complies

Maintain on a Quarterly Basis:

        

Maximum Funded Debt to TTM Consolidated EBITDA:

        

Effective Date through October 1, 2010

     2.25:1.00         ___:1.00               Yes    No        

January 1, 2011 through July 2, 2011

     2.00:1.00         

October 1, 2011 through July 1, 2012

     1.50:1.00         ___:1.00       Yes    No

Thereafter

     1.00:1.00         ___:1.00       Yes    No

Liquidity

   $ 7,500,000       $ ________       Yes    No

Consolidated Fixed Charge Coverage Ratio:

        

One quarter period ending March 31, 2012

     1.00:1.00         ___:1.00       Yes    No

One quarter period ending each fiscal quarter thereafter

     1.25:1.00         ___:1.00      

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

ADMINISTRATIVE BORROWER:   BANK USE ONLY    U.S. AUTO PARTS NETWORK, INC.  
Received by:                         AUTHORIZED SIGNER            Date:       
By:                      Name:           Verified:         Title:               
   AUTHORIZED SIGNER            Date:                Compliance
Status:             Yes       No   



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated: ____________________

 

I. Maximum Funded Debt to Consolidated EBITDA (Section 6.7(a))

Required:    See chart below

 

Period    Maximum Funded Debt to EBITDA

Effective Date through October 1, 2010

   2.25:1.00

January 1, 2011 through July 2, 2011

   2.0:1.00

October 1, 2011 through July 1, 2012

   1.5:1.00

Thereafter

   1.0:1.00

Actual:

 

A.

        

1.           Advances outstanding

   $                       

2.           Amount of Term Loan outstanding

   $                       

3.           Credit Extensions outstanding (line A.1 plus line A.2)

   $                    

B.

   Net Income    $                    

C.

   To the extent included in the determination of Net Income      

1.           Depreciation expense

   $                       

2.           Amortization expense

   $                       

3.           Income tax expense

   $                       

4.           Stock-based compensation

   $                       

5.           Impairment of intangible assets

   $                       

6.           Restructuring costs and transaction fees and expenses related to
Whitney Stock Purchase to the extent paid in the fiscal quarters ending January
1, 2011, April 2, 2011, July 2, 2011 or October 1, 2011

   $                    

 



--------------------------------------------------------------------------------

  

7.           The sum of lines 1 through 6

   $ _______   

D.

   Consolidated Interest Expense    $ _______   

E.

   Consolidated EBITDA (line B plus line C.7 plus line D)    $ _______   

F.

   Maximum Funded Debt to Consolidated Adjusted EBITDA (line A.3 divided by line
E)      _______   

Is line F equal to or less than ______:1.00?

      ______ No, not in compliance    ______ Yes, in compliance            

II.

   Liquidity (Section 6.7(b))   

Required:                 $7,500,000

  

Actual:

  

A.

   Unrestricted cash and Cash Equivalents    $ _______   

B.

   Advances outstanding    $ _______   

C.

   Liquidity (line A minus line B)    $ _______   

Is line C equal to or greater than $7,500,000?

  

   ______ No, not in compliance    ______ Yes, in compliance            

III.

   Consolidated Fixed Charge Coverage Ratio (Section 6.7(c))   

Required: See chart below

      Period    Fixed Charge Coverage Ratio       For the one quarter period
ending March 31, 2012    1.00:1.00       For the one quarter period ending each
fiscal quarter thereafter    1.25:1.00            

Actual:

  

A.

   Net Income    $ _______   

B.

   To the extent included in the determination of Net Income      

1.           Depreciation expense

   $ _______      

2.           Amortization expense

   $ _______   

 



--------------------------------------------------------------------------------

  

3.           Income tax expense

   $                       

4.           Stock-based compensation

   $                       

5.           Impairment of intangible assets

   $                       

6.           Restructuring costs and transaction fees and expenses related to
Whitney Stock Purchase to the extent paid in the fiscal quarters ending
January 1, 2011, April 2, 2011, July 2, 2011 or October 1, 2011

   $                       

7.           Integration capital expenditures related to the Whitney Stock
Purchase to the extent paid in the fiscal quarters ending January 1,
2011, April 2, 2011, July 2, 2011 or October 1, 2011

   $                       

8.           The sum of lines 1 through 7

   $                    

C.

   Consolidated Interest Expense    $                    

D.

   Consolidated EBITDA (line A plus line B.8 plus line C)    $                 
  

E.

   Taxes based on income actually paid in cash (excluding income tax refunds
received in cash during such period as a result of an over-payment of taxes
actually paid in such period)    $                    

F.

   Consolidated Capital Expenditures    $                    

G.

        

1.           Consolidated Interest Expense

   $                       

2.           Payments made on account of principal of Indebtedness of Borrower
and its Subsidiaries (including principal payments in respect of the Term Loan)

   $                       

3.           Cash dividends, distributions, repurchases and redemptions in
respect of stock of Administrative Borrower

   $                    

H.

   Consolidated Fixed Charges (line G.1 plus G.2 plus G.3)    $                 
  

I.

   Consolidated Fixed Charge Coverage Ratio ((line D minus line E minus line F)
divided by line H)    $                    

Is line I equal to or greater than                 :1.00?

 

                    No, not in compliance                     Yes, in compliance